Appeal from an order of the Family Court, Cattaraugus County (Lynn L. Hartley, J.H.O.), entered January 7, 2005 in proceedings pursuant to Family Court Act article 6. The order awarded custody of the children to James M. Cash and Olga H. Cash, permitted them to relocate to Illinois with the children and awarded visitation to Dennis P Strader, Jr. and Marcella L. Strader.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.